DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Response to Amendment
The amendment filed 4/22/2022 has been entered:  Claims 1-24 remain pending in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 2021/0137743 A1) in view of Askem et al.  (US 2020/0222597 A1) and Coulthard (US 2017/0128269 A1).

Regarding claim 8, Hartwell discloses a negative pressure wound therapy system (Figs. 1-2; Title and Abstract), comprising: 
a pump operable to create a negative pressure (pump or negative pressure unit 150; Paragraph 102; Fig. 1A); 
a tube coupled to the pump (Fig. 1B, tube 190; Paragraph 102); 
a dressing coupled to the tube (Figs. 1A-1B,  wound dressing 100; Paragraph 102); the dressing comprising: 
a drape sealable over a wound bed (Fig. 2B, top or cover layer, or backing 220; Paragraph 105; Fig. 4A, backing layer 420; Paragraph 150; Fig. 4A, as examples);
 a hydrophilic layer (Fig. 1B, Fig. 4B and Fig. 7, transmission layers 226, 426 726a, 726b; Paragraphs 105, 148, and 0159; Paragraph 109 describes the transmission layer 426 as a layer of porous material; and Paragraph 113 describes the transmission layer 426 as hydrophilic) coupled to the drape; 
a plurality of superabsorbent dots (Fig. 4B shows absorbent pads/layers 421 having a plurality of units; Paragraph 145; Paragraph 149 describes the absorbent pads/layers 421 having units in a circle shape i.e. dots; Paragraph 116 use of a superabsorbent material) positioned between the drape and the hydrophilic foam layer (Fig. 4B illustrates the absorbent pads/layers 421 are positioned between the drape (cover/backing layer 420) and the hydrophilic foam layer (transmission layer 426) ; 
a manifold layer (Fig. 1B, Fig. 4B and Fig. 7 show transmission layers 226, 426 726a, 726 b, as examples; Paragraphs 105, 148, and 159);  
one or more channels extending through the hydrophilic layer (transmission layer 226, 426 726a, 726 b, as examples; Paragraphs 105, 148, and 159; Paragraph 109 in particular describes the transmission layer 226 ensures an open air channel can be maintained to communicate negative pressure over the wound area even when the absorbent layer has absorbed substantial amounts of exudates); 
a connection pad (Fig. 4A, fluidic connector 110; Paragraph 102; also seen in Fig. 1B, applicator 180) aligned with the one or more channels (illustrated in Fig. 4C), the one or more channels providing fluid communication between the manifold layer and the connection pad, the connection pad coupleable to the tube to provide fluid communication between the pump and the manifold layer (Paragraph 102 describes the fluidic connector 110 as supplying negative pressure to the wound site and moving fluid including air, liquid, and wound exudate to a canister located between the wound and the pump; Paragraph 109 states the transmission layer 226 allows transmission of fluid including liquid and gas away from a wound site into the upper layers of the wound dressing; the connection pad is in fluid communication between the manifold layer and the connection pad as illustrated in Fig. 4C).
Hartwell teaches the transmission layer being a porous material (Fig. 1B, Fig. 4B and Fig. 7 show transmission layer 226, 426 726a, 726b; Paragraphs 105, 148, and 159; Paragraph 109 describes the transmission layer 426 as a layer of porous material; Paragraph 113 describes the transmission layer 426 as hydrophilic), but does not explicitly recite the hydrophilic layer being a closed-cell hydrophilic foam and configured to substantially prevent flow of air therethrough.
In the same field of endeavor, Askem teaches a multilayer wound dressing (Figs. 1 and 2; Abstract) comprising a hydrophobic foam layer (transmission layer 225) comprising a closed-cell hydrophilic foam (Paragraph 106 indicates the transmission layer is foam; Paragraphs 84 and 93 indicates a closed pore structure).
Thus, shows that a closed-cell hydrophobic foam is an equivalent structure known in the art (Paragraph 136 of Askem teaches the foam transmission layer has the same function of ensuring an open air channel in the same manner as the transmission layer of Hartwell Paragraph 109).  Therefore, because these two transmission were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the porous transmission layer of Hartwell with the closed-cell foam transmission layer of Askem.
Hartwell and Askem still do not explicitly teach the foam layer being configured to substantially prevent flow of air therethrough.
However, Askem further teaches said foam hydrophilic foam layer being made of polyurethane (Paragraph 106; Paragraph 84 also teaches the use of polyurethane in other foam layers; as stated above, said foam is also a closed-cell hydrophilic foam). As such, the material of construction disclosed by Askem is inherently configured to substantially prevent flow of air therethrough, and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the foam layer of Hartwell and Askem has all the structure of the device as claimed. As such, it is capable of performing the functions as claimed (i.e. it is configured to substantially prevent flow of air therethrough).
Hartwell and Askem do not explicitly teach the manifold layer positioned under the hydrophilic foam layer, or the manifold layer substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer.
In the same field of endeavor, Coulthard teaches dressings with fluid acquisition and distribution characteristics wherein the manifold layer is under the hydrophilic foam layer (Figs. 2 and 3 of Coulthard illustrate dressings including an absorbent member 124, having a hydrophilic side 132 and a hydrophobic side 130 facing the wound, layer 130 in particular comprising a manifold).  Specifically, the hydrophilic layer 132 is located between the absorbent member 124 and the hydrophobic side 130 (Fig. 1; Paragraphs 38 and 39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hartwell and Askem to comprise the manifold under the foam layer as taught by Coulthard. Doing so would subsequently result in the manifold layer being substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer (particularly as the foam layer of Askem would be configured to substantially prevent flow of air therethrough as set forth above) for the purpose of the distributing and moving of fluid and exudate as taught by Coulthard (described in Paragraphs 38-39).

Regarding claim 9, the combination of Hartwell, Askem, and Coulthard substantially disclose the invention as claimed., Hartwell further teaches the use of many types of pumps including portable, miniaturized, and larger conventional pumps (Paragraph 102).
Hartwell, Askem, and Coulthard do not explicitly teach the pump being manually powered.
However, doing so would be obvious since, just as it has been held that broadly providing a mechanical or automatic means to replace manual activity involves only routine skill in the art, providing a manual means to accomplish the same result does not distinguish over the prior art. See MPEP 2114 (IV) which relates to DETERMINING WHETHER A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS PATENTABLE OVER THE PRIOR ART UNDER 35 U.S.C. 102 AND 103.
In the instant case both forms of pumps accomplish the same result of providing negative pressure to a wound dressing.

Regarding claim 10, the combination of Hartwell, Askem, and Coulthard substantially discloses the invention as claimed. Hartwell further teaches the dressing comprising a perforated film layer positioned under the manifold layer and allowing fluid to flow from the wound bed to the manifold layer (Fig. 2B shows lowermost contact layer 225 having perforations 225, Paragraph 107).  

Regarding claim 11, the combination of Hartwell, Askem, and Coulthard substantially discloses the invention as claimed. Hartwell further teaches the hydrophilic layer is configured to absorb fluid from the manifold layer and the superabsorbent dots are configured to absorb fluid from the hydrophilic foam (Paragraphs 145-151 teach the absorbent layer formed from separate units, i.e. superabsorbent dots, within the wound dressing are capable of absorbing and storing wound exudate absorbed from a transmission layer). Askem also teaches the hydrophilic foam layer configured to absorb fluid (Paragraphs 136-137 describe how liquid moves through the foam transmission layer). Coulthard also teaches the hydrophilic layer absorbing fluid from the lower manifold (Paragraph 39 describes how hydrophilic layer acquires fluid from manifold layer 130)
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the dressing of Hartwell, Askem, and Coulthard has all the structure of the device as claimed. As such, it is capable of performing the functions as claimed (i.e. the hydrophilic layer would be configured to absorb fluid from the manifold layer of Coulthard, and the superabsorbent dots of Hartwell would be configured to absorb fluid from the hydrophilic foam transfer layer of Askem).

Regarding claim 12, the combination of Hartwell, Askem, and Coulthard substantially discloses the invention as claimed. Hartwell further teaches the drape comprises a porous material that allows evaporation of fluid absorbed by the superabsorbent dots through the drape (Paragraphs 112 and 120). 
 
Regarding claim 13, the combination of Hartwell, Askem, and Coulthard substantially discloses the invention as claimed. Hartwell further teaches the plurality of superabsorbent dots are separated from one another to facilitate deformation of the dressing (illustrated in Figs. 9B and 9C).  

Regarding claim 14, the combination of Hartwell, Askem, and Coulthard substantially discloses the invention as claimed. Hartwell further teaches the dressing further comprising: a first fiber layer that binds the drape to the hydrophilic foam layer and secures the superabsorbent dots to the hydrophilic foam layer; and a second fiber layer that binds the hydrophilic foam layer to the manifold layer (Paragraph 110 describes the transmission layer 226 comprises a top fiber layer and a bottom fiber layer, and a third layer sandwiched between the two; said third layer may be made of other materials e.g. the foam of Askem; Paragraph 122 describes how the layers are adhered together; said layers would also be bound together when stacked). 

Regarding claim 15, the combination of Hartwell, Askem, and Coulthard substantially discloses the invention as claimed. Hartwell further teaches the dressing further comprising a hydrophobic filter positioned between the one or more channels and the connection pad (Figs. 2A and 2B illustrates the filter 214 positioned between the one or more channels and the connection pad 110; Paragraph 123).

Regarding claim 16, the combination of Hartwell, Askem, and Coulthard substantially discloses the invention as claimed.  Hartwell further teaches reduced or negative pressure levels can be about -20 mmHg and -200mmHg relative to atmospheric pressure (Paragraphs 97 and 98).  A negative pressure of about -20 mmHg is substantially atmospheric pressure so that the superabsorbent dots are maintained at substantially atmospheric pressure when the pump creates a negative pressure at the manifold layer.
 Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the dressing of Hartwell, Askem, and Coulthard has all the structure of the device as claimed. As such, it is capable of performing the functions as claimed (i.e. the superabsorbent dots would be capable of being maintained at a substantially atmospheric pressure when the pump creates a negative pressure at the manifold layer).

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended limitations of a closed-cell hydrophilic foam are found in teaching reference Askem. Hartwell is maintained as the primary reference with Coulthard maintained as a teaching reference over which Applicant’s invention is deemed unpatentable.
In particular, Askem teaches a near identical wound dressing to Hartwell, and teaches said transmission layer may be made of closed-cell hydrophilic foam (see rejection of claim 8 above).
Applicants arguments regarding the dependent claims are similarly moot as claim 8 remains rejected as set forth above.

Conclusion                                                                                                                                                                
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                   

/PHILIP R WIEST/Primary Examiner, Art Unit 3781